            Case 2:19-cv-01577-JCM-DJA Document 26 Filed 11/26/19 Page 1 of 3



1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     5510 So. Fort Apache Rd, Suite 30
6    Las Vegas, NV 89148
     Phone: (702) 856-7430
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                 UNITED STATES DISTRICT COURT
17

18                                    DISTRICT OF NEVADA

19   DONNA M. GIVENS,                               Case No.: 2:19-cv-01577-JCM-DJA
20

21                  Plaintiff,                      STIPULATION AND ORDER TO
                                                    EXTEND TIME FOR PLAINTIFF TO
22                                                  RESPOND TO MOTION TO DISMISS
     vs.
23
     SETERUS, INC.; EQUIFAX INFORMATION             [FIRST REQUEST]
24   SERVICES LLC; and TRANS UNION LLC,
25                  Defendants.
26          Plaintiff Donna M. Givens (“Plaintiff”), by and through her counsel of record, and

27   Defendant Trans Union LLC (“Trans Union”) have agreed and stipulated to the following:
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [FIRST REQUEST] - 1
            Case 2:19-cv-01577-JCM-DJA Document 26 Filed 11/26/19 Page 2 of 3



1           1.      On September 10, 2019, Plaintiff filed a Complaint [ECF Dkt. 1].
2
            2.      On November 13, 2019, Trans Union filed a Motion to Dismiss the Complaint [ECF
3
     Dkt.25].
4
            3.      Plaintiff’s Response is due November 27, 2019.
5

6           4.      Plaintiff and Trans Union have agreed to extend Plaintiff’s response fourteen days

7    in order to allow Plaintiff to consider the facts and circumstances of the pending briefing, and to
8
     extend Trans Union’s deadline to file a reply in support of her motion for fourteen days for the
9
     same reasons. The parties are also engaging in settlement discussions, and resolution without
10
     burdening the Court with potentially unnecessary briefing aids in judicial economy. As a result,
11

12   both Plaintiff and Trans Union hereby request this Court to further extend the date for Plaintiff to

13   respond to Trans Union’s Motion to Dismiss Complaint until December 11, 2019 and to extend
14
     the date for Trans Union to file their Reply until December 18, 2019.
15
     //
16
     //
17

18   //

19   //
20
     //
21
     //
22
     //
23

24   //

25   //
26
     //
27
     //
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [FIRST REQUEST] - 2
            Case 2:19-cv-01577-JCM-DJA Document 26 Filed 11/26/19 Page 3 of 3



1    This stipulation is made in good faith, is not interposed for delay, and is not filed for an improper
2
     purpose.
3
            IT IS SO STIPULATED.
4           Dated November 26, 2019.
5     KNEPPER & CLARK LLC                               QUILLING SELANDER LOWNDS WINSLETT &
                                                        MOSER, P.C.
6

7     /s/ Shaina R. Plaksin                             /s/ Jennifer R. Bergh
      Matthew I. Knepper, Esq., NBN 12796               Jennifer R. Bergh, Esq., NBN 14480
8     Miles N. Clark, Esq., NBN 13848                   6900 N. Dallas Parkway, Suite 800
      Shaina R. Plaksin, Esq., NBN 13935                Plano, Texas 75024
9     5510 So. Fort Apache Rd, Suite 30
      Las Vegas, NV 89148
10                                                      ALVERSON TAYLOR & SANDERS
                                                        Trevor Waite, Esq., NBN 13779
11    HAINES & KRIEGER LLC
                                                        6605 Grand Montecito Parkway, Suite 200
      David H. Krieger, Esq., NBN 9086
                                                        Las Vegas, NV 89149
12    8985 S. Eastern Avenue, Suite 350
      Las Vegas, NV 89123
13                                                      Counsel for Defendant
      Counsel for Plaintiff                             Trans Union LLC
14

15
      CLARK HILL PLLC                                   WRIGHT FINLAY & ZAK, LLP
16
      /s/ Jeremy J. Thompson                            /s/ Ramir M. Hernandez
17    Jeremy J. Thompson, Esq., NBN 12503               R. Samuel Ehlers, Esq., NBN 9313
18    3800 Howard Hughes Parkway, Suite 500             Ramir M. Hernandez, Esq., NBN 13146
      Las Vegas, NV 89169                               7785 W. Sahara Ave., Suite 200
19                                                      Las Vegas, NV 89117
      Counsel for Defendant
20    Equifax Information Services LLC                  Counsel for Defendant
21                                                      Seterus, Inc.

22       ORDER GRANTING STIPULATION TO EXTEND TIME FOR PLAINTIFF TO
                  RESPOND TO MOTION TO DISMISS COMPLAINT
23

24
            IT IS SO ORDERED.
25
                                    ________________________________________
26
                                    UNITED STATES DISTRICT JUDGE
27
                                                         Dated: _______________
                                                                November 26, 2019
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [FIRST REQUEST] - 3
